Case 1:21-cv-00022-JRS-MJD Document 4 Filed 01/12/21 Page 1 of 2 PageID #: 15




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

BRENDA L. WHITE,                               )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:21-cv-00022-JRS-MJD
                                               )
SHERATON HOTEL NORTH,                          )
BELTSVILLE, MD,                                )
                                               )
                           Defendant.          )


            Entry Granting Motion to Proceed In Forma Pauperis
                           and Directing Service

   Plaintiff's motion to proceed in forma pauperis (ECF No. 2) is granted. 28 U.S.C.

§ 1915(e). While in forma pauperis status allows Plaintiff to proceed without pre-

payment of the filing fee, she remains liable for the full fees. Robbins v. Switzer, 104

F.3d 895, 898 (7th Cir. 1997) ("Unsuccessful litigants are liable for fees and costs and

must pay when they are able."). No payment is due at this time.

   Plaintiff, a citizen of Indiana, invokes the Court's diversity jurisdiction under 28

U.S.C. § 1332 and sues Defendant, a citizen of Maryland and Connecticut, alleging

personal injuries. Plaintiff alleges that an employee of Defendant engaged in actions

that "caused [her] to fall off a treadmill during [her] stay." (Compl. 5, ECF No. 1.)

She alleges this caused injury to her shoulder and reinjured her back. She seeks

$200,000 in damages. At this time, the Court has not determined that the action

must be dismissed pursuant to § 1915(e) and therefore shall proceed. This ruling

is without prejudice to the filing of a proper Rule 12 motion.
Case 1:21-cv-00022-JRS-MJD Document 4 Filed 01/12/21 Page 2 of 2 PageID #: 16




   Because Plaintiff is proceeding in forma pauperis, Federal Rule of Civil Procedure

4(c)(3) requires the Court to order service for her. Accordingly, the Clerk is desig-

nated under Rule 4(c)(3) to issue process to Defendant Sheraton Hotel North, Belts-

ville, MD in the manner specified by Rule 4(d). Process shall consist of the Complaint

(ECF No. 1), applicable forms (Notice of Lawsuit and Request for Waiver of Service

of Summons and Waiver of Service of Summons), and this Entry.

   SO ORDERED.

Date: 1/12/2021




Distribution:

Brenda L. White
4141 N. Ridgeview Drive
Indianapolis, IN 46226

Sheraton/Starwood Hotels & Resort, Inc.
1 Star Point
Stamford, Connecticut 06902

Financial Deputy




                                          2
